Citation Nr: 1021240	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  02-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1961 to December 1961.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a January 
2003 rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a decision issued in January 2007, the Board (in pertinent 
part) upheld the RO's denial of service connection for 
Parkinson's disease.  The Veteran appealed that decision to 
the Court.  In August 2008, the Court vacated the January 
2007 Board decision and remanded the matter for 
readjudication consistent with instructions outlined in a 
July 2008 Joint Motion for an Order Partially Vacating and 
Remanding the Board Decision (Joint Motion) by the parties.  
In June 2009, the Board remanded the case for additional 
development and to satisfy notice requirements in accordance 
with the Joint Motion.  


FINDING OF FACT

Parkinson's disease was not manifested in service or in the 
Veteran's first postservice year; his current diagnosis of 
that disability is not shown to be related to his service, to 
include any incident or injury therein.


CONCLUSION OF LAW

Service connection for Parkinson's disease is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
August 2009 letter provided certain essential notice prior to 
the readjudication of his claim.  It explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also informed him of 
disability rating and effective date criteria.  A March 2010 
supplemental statement of the case (SSOC) readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The record contains a November 
1993 letter from the Social Security Administration (SSA) 
notifying the Veteran of his award of SSA disability 
benefits.  While SSA records are constructively of record, 
the Board finds the Veteran is not prejudiced by VA not 
obtaining these records prior to adjudicating his claim.  
Significantly, there is no reasonable possibility that 
obtaining these records would aid in substantiating his claim 
as the disability for which the Veteran seeks service 
connection (Parkinson's disease) was not diagnosed until 
2001, well after his claim for SSA disability benefits was 
adjudicated.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010) (holding that only relevant SSA records must be 
obtained; the legal standard for relevance requires VA to 
examine the information it has related to the medical records 
and, if there exists a reasonable possibility that the 
records could help the Veteran substantiate his claim for 
benefits, the duty to assist requires VA to obtain the 
records).

The RO arranged for a VA examination in July 2002; however, 
the July 2008 Joint Motion noted it was unclear from the 
examiner's report whether the July 2002 VA examiner 
considered the appellant's in-service head injury as a 
possible cause for his current Parkinson's disease.  The 
Joint Motion then stated that as the Veteran had submitted a 
November 2004 statement from a registered nurse noting that 
recent studies linked single incidents of head trauma to an 
increased risk for Parkinson's disease, additional 
development was required.  In June 2009, the Board (in 
accordance with the instructions outlined in the July 2008 
Joint Motion), remanded the matter on appeal so that the 
Veteran could be "examined by a VA neurologist with the 
appropriate expertise to determine whether [his] Parkinson's 
disease [was] related to his head injury in service."  

The RO attempted to schedule the Veteran for a VA 
examination; however, they were advised the Veteran was 
unable to travel to a VA medical center for an examination as 
he currently resided in a nursing home, had severe dementia 
and incontinence, and was severely confused.  In September 
2009, the RO contacted the Veteran's nursing home case worker 
to discuss possible, alternative arrangements.  Both the VA 
medical center (VAMC) and the Veteran's nursing home were 
unable to provide transportation.  Likewise, the VAMC could 
not arrange a domicile visit and the physician at the nursing 
home could not provide the examination.  As a result, in a 
September 2009 letter, the RO advised the Veteran that 
because he was "unable to attend any appointment at a VA 
medical facility, and [they were] unable to make arrangements 
for a VA examination to be conducted at [his] location, [they 
were] going to arrange for a VA physician to review [his] 
claims folder and recent treatment records in detail to make 
an opinion on [his] claim."  

A VA medical opinion was secured in January 2010.  In May 
2010 written argument the Veteran's representative stated, 
"The remand orders set forth by the Board in this veteran's 
appeal has not been completely followed.  After reviewing the 
file, the American Legion found that the examination 
requirements were not carried out because the veteran is in a 
nursing home and the VA decided to rely on a medical opinion 
absent a medical examination.  This is a Stegall violation 
which mandates another remand."  The Board notes, however, 
that in accordance with Dyment v. West, 13 Vet. App. 141, 
146-47 (1999), remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where there is substantial (but less 
than complete) compliance with the Board's remand 
instructions.  Here, the RO secured a VA medical opinion only 
after they had exhausted all reasonable efforts at scheduling 
the Veteran for a VA examination.  There is no allegation 
that the physical findings in the record regarding the nature 
of the Veteran's disability are incomplete or that an 
examination would provide any additional information 
necessary to render an etiological opinion.  Notably, the 
question of etiology of the Veteran's Parkinson's disease is 
one that can be answered based upon the evidence of record 
and information in medical literature.  Accordingly, the 
Board finds that a remand for further attempt at having the 
Veteran examined is not necessary.  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

B.	Factual Background

In the Veteran's April 2002 claim for service connection for 
Parkinson's disease, he stated, "[My doctor] has stated that 
the neurological disorder that I have known as Parkinson's 
disease is and was brought on by the severe blow I received 
to my head.  All of this was a direct result of a mishap with 
a grenade while in training."

The Veteran's STRs show that in March 1961, sutures were 
removed from his head; he had been hit in the head with a 
hand grenade four weeks earlier, with loss of consciousness.  
He complained of headaches all the time, and of slight 
blurred vision in the right eye.  He was to be evaluated by 
neurology, however there is no record of such evaluation in 
his STRs.  On November 1961 service separation physical 
examination, clinical evaluations of his head and neurologic 
systems were normal.

Private treatment records from Southeastern Regional Medical 
Center dated in December 2000 report normal neurologic 
findings.

VA treatment records show that in June 2001, the Veteran 
complained of trembling in his right arm and left leg.  He 
was examined by a physician, and Parkinson's disease was 
assessed.  On January 2002 neurological consult, it was noted 
that the Veteran had had symptoms of Parkinson's for some 
time, but had not been given any medication.  After a 
physical examination, the neurologist agreed the Veteran had 
Parkinson's disease that was in the very early stages.  
Subsequent VA treatment records note the diagnosis of 
Parkinson's disease and report periodic follow-up treatment 
for such.

On July 2002 VA neurologic examination, the examiner reviewed 
the Veteran's claims file and noted that a December 2000 
neurologic examination was negative, and that April 2002 
treatment records described the Veteran as having Parkinson's 
disease with coronary artery disease and high blood pressure.  
After a physical examination, the examiner concluded the 
Veteran had "Parkinson disease approximately two years, 
etiology unknown."

A November 2004 statement from a registered nurse in the 
neurology department at Fayetteville VAMC, stated, "[The 
Veteran] has asked that we try to relate his Parkinson's 
disease to his service connected head trauma.  There are 
several new studies appearing in the literature that are 
showing that a single episode of head trauma is associated 
with an increased risk of Parkinson's disease . . . [The 
Veteran] does not have any family members with Parkinson's 
disease to indicate that his Parkinson's disease is a genetic 
or familial disorder."

In January 2010, the Chief of Neurology at the Durham VAMC 
reviewed the Veteran's entire claims file and noted that the 
Veteran had suffered a closed head injury in service, 
resulting in the loss of consciousness, and then developed 
Parkinson's disease approximately 40 years later.  Giving 
consideration to the November 2004 statement from the 
registered nurse at Fayetteville VAMC, he quoted the 
following statement from a textbook written by "neurologists 
who are world experts in Parkinson's disease," "Isolated 
head trauma is rarely a cause of Parkinsonism."  As for the 
registered nurse's statement regarding the Veteran's lack of 
family history for Parkinson's disease, the consulting 
physician stated, "[T]his is clearly the rule for patients 
with Parkinson's disease, and not the exception.  The great 
majority of patients with Parkinson's disease have no history 
of significant head trauma, nor any family history.  The 
disease is usually idiopathic in origin."  He then opined, 
"[G]iven the cited opinion of world experts, it is less than 
50% likely that [the Veteran's] head injury is the cause of 
his Parkinsons disease.  Like the great majority of patients 
with this condition, his Parkinson's is idiopathic in 
origin."

Private treatment records from Golden Living Nursing Home 
note the Veteran's diagnosis of Parkinson's disease and the 
treatment of such; they do not include any opinions as to the 
etiology of the disability.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including Parkinson's disease as an 
organic disease of the nervous system) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(one year for organic diseases of the nervous system). 38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran has Parkinson's 
disease.  What he must show to establish service connection 
for such disability is that it is related to his service.  
Significantly, there is no evidence that Parkinson's disease 
was manifested in service or in the first postservice year; 
consequently, service connection for that disability on the 
basis that it became manifest in service and persisted, or on 
a presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1112, is not warranted.

As noted above, the Veteran claims his Parkinson's disease is 
the result of a head injury he sustained in service.  The 
record includes both medical evidence that tends to support 
this claim and medical evidence that is against this claim.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
consists of the November 2004 statement from the VA 
registered nurse who noted that several recent studies had 
found a correlation between single episodes of head trauma 
and Parkinson's disease, and observed that the Veteran did 
not have a positive family history for Parkinson's disease.  
The evidence that tends to refute the Veteran's claim 
consists of the medical opinions from the July 2002 VA 
examiner and January 2010 VA consulting physician, both of 
whom reviewed the Veteran's claims file and opined, in 
essence, that the Veteran's Parkinson's disease was 
idiopathic in origin.  The January 2010 VA consulting 
physician's opinion also included comment on the VA 
registered nurse's November 2004 statement; of significance, 
he cited to text from known experts in the field of 
Parkinson's disease which stated, "Isolated head trauma is 
rarely a cause of Parkinsonism."  He also explained it was 
the norm for patients with Parkinson's disease to not have a 
positive family history of the disease.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  While claims 
file review is not required for a medical opinion to have 
probative value, it must be clear from the record that the 
opinion provider was aware of any pertinent facts relevant to 
determining the etiology of a disability.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (finding 
that the relevant focus is not on whether the clinician had 
access to the claims file, but instead on whether the 
clinician was "informed of the relevant facts" in rendering 
a medical opinion).

Here, the Board places greater weight on the January 2010 
opinion as it reflects a more thorough review of the medical 
evidence of record, considers medical literature, provides 
comment on other opinions in the record, and includes a 
detailed explanation of rationale.  It is also supported by 
the July 2002 VA examiner's opinion.  The November 2004 
registered nurse's statement, on the other hand, refers 
generally to "studies that are appearing in the literature" 
and does not provide a specific etiology opinion in the 
Veteran's case except to note that he does not have a family 
history for Parkinson's disease.  However, as was explained 
by the January 2010 VA consulting physician this tends to be 
the norm in Parkinson's disease patients.  The Board also 
notes that the provider of the November 2004 statement (a 
nurse) is not shown to have the level of expertise of the 
January 2010 opinion provider, a medical doctor who is the 
Chief of Neurology at Durham VAMC.

The Board notes that in his April 2002 claim for service 
connection for Parkinson's disease, the Veteran stated that a 
physician told him the disease was related to his head injury 
in service.  The Court has held that a layperson's account of 
what a physician purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Veteran's own statements relating his Parkinson's disease 
to his head injury in service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical causation; nexus of a current disability to remote 
service (including an injury therein) is a medical question 
that is not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the Veteran's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.





ORDER

Service connection for Parkinson's disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


